Exhibit 10.1

[Sycamore Networks, Inc. Letterhead]

October 22, 2007

Paul F. Brauneis

[Address]

Dear Paul,

It is a sincere pleasure for me to extend an employment offer to you as Vice
President of Finance and Chief Financial Officer of Sycamore Networks reporting
to me at an annualized salary of $265,000 paid bi-weekly at $10,192.30. In
addition you will be eligible for an annual bonus of $120,000, payable quarterly
based upon attaining the objectives described in Exhibit I. We will finalize the
exact date but I anticipate that your employment will commence on or about
November 12, 2007.

In addition, subject to the approval of the Compensation Committee of the
Company’s Board of Directors, Sycamore Networks will offer you an option to
purchase 700,000 shares of its common stock at the fair market value on the
first day of your employment (the “Stock Option”). The Stock Option will be
granted subject to the terms and conditions of the 1999 Stock Incentive Plan, as
amended. The Stock Option will vest as to 20% after one year, and will vest as
to 5% quarterly thereafter. Please note that this offer of employment is
contingent on the favorable results of a background investigation.

I am pleased to inform you that management has recommended to the Sycamore Board
of Directors that you be elected as a Section 16 officer and as an “executive”
officer of the Company, which recommendation will be addressed at the next Board
meeting. Following such election, you will be briefed on the disclosure and
reporting responsibilities required of a Section 16 officer. In addition, as
Vice President of Finance and Chief Financial Officer, you will be covered by
the terms, provisions and conditions of Sycamore’s standard form Change in
Control Agreement and Sycamore’s standard form Indemnification Agreement, which
agreements have been provided to you.

In addition to your compensation, you may take advantage of the various benefits
offered by Sycamore Networks. These benefits, of course, may be modified or
changed from time to time at the discretion of Sycamore Networks. Information
regarding Sycamore Networks’ present benefit structure will be provided to you
upon commencement of your employment. Where a particular benefit is subject to a
formal plan (for example, medical and life insurance, stock options, etc.),
eligibility to participate in and receive the particular benefit shall be
governed solely by the applicable plan document. Should you ever have any
questions, you should ask Human Resources for a copy of the applicable plan
document.

As a condition of your employment offer, it is necessary for you to read, sign,
date and have witnessed the enclosed Employee Agreement Regarding
Confidentiality and Inventions, which you should carefully review. You must sign
and return the Agreement prior to your first day of employment. This offer is
contingent upon your prompt disclosure to us whether you have any continuing
legal obligations to your previous employer, including any agreement relating to
confidentiality, non-solicitation or non-competition. If you do have such an
agreement, please fax it to our Human Resources department along with a copy of
this letter in its entirety, for our review. Our fax number is (978) 256-4429.

To comply with Federal law, we ask that you bring certification of eligibility
to work in the United States on your first workday. A list of acceptable
documents is listed on the enclosed I-9 form.



--------------------------------------------------------------------------------

This letter, along with the Employee Agreement Regarding Confidentiality and
Inventions, constitutes our entire offer regarding the terms and conditions of
your prospective employment by Sycamore Networks. It is our wish that our
association be mutually rewarding. You should understand, however, that all
employees at Sycamore Networks are employed “at will,” which means that each
employee, as well as the Company, has the right to terminate the employment
relationship at any time for any reason, with or without cause. The terms of
your employment shall be governed by the laws of the Commonwealth of
Massachusetts.

We look forward to your joining Sycamore Networks and feel confident the
relationship will be mutually rewarding. Please remember to return to me prior
to your first day of employment the Employee Agreement Regarding Confidentiality
and Inventions and the signed original of this offer letter indicating your
official start date. If you have any questions, do not hesitate to call. This
offer will be valid until 5:00 pm on October 26, 2007.

Sincerely,

 

/s/ Daniel E. Smith

Daniel E. Smith President and CEO

Enclosure (1)

 

1. Employee Agreement Regarding Confidentiality and Inventions

I have read, understand and accept the terms and conditions as outlined in the
offer letter, and the Employee Agreement Regarding Confidentiality and
Inventions.

I certify that (check one):

 

______    I do not have any continuing legal obligations to my previous
employer. X    I have provided Sycamore Networks with a copy of my agreement
with my previous employer.    Date Provided:    10/24/07    Previous Employer:
   Cantata Technology    Name of Agreement:    Separation and General Release
Agreement

 

Signed:  

/s/ Paul F. Brauneis

       Date:   10/25/07

 

For HR Use Only:                 Actual Start Date:   Nov 12, 07     
Verified by:   Cathleen Bolduc      Date:   11/12/07

 

2



--------------------------------------------------------------------------------

EXHIBIT I

Quarterly Bonus                        $ 30,000

 

Element    Amount of Quarterly total attributable to element

 

1. Achievement of Quarterly Plan for Net Income

 

Achievement greater than 75% but less than 100% will be pro-rated. e.g.
Achievement of 95% would result in incentive

payment of ($9000x .95= $8550. Achievement in excess of 100% will also be
pro-rated. E.g. Achievement of 110% would result in incentive payment of:
($9000) x 1.10 = $9900. Net Income will be defined as 08 Budget Net Income less
previously identified non-discretionary legal and stock option matter expenses.
Attainment of less than 75% will result in no payment on this element.

   30 %

2. Achievement of Quarterly Plan for Revenue

 

Achievement greater than 75% but less than 100% will be pro-rated. e.g.
Achievement of 95% would result in incentive payment of: ($6000) x .95= $5700.
Achievement in excess of 100% will also be pro-rated. e.g. Achievement of 110%
would result in incentive payment of: ($6000) x 1.10 = $6600. Attainment of less
than 75% will result in no payment on this element.

   20%

3. Specific Goals to be mutually determined on or about your start date

   50%

 

3



--------------------------------------------------------------------------------

SYCAMORE NETWORKS, INC.

EMPLOYEE AGREEMENT REGARDING

CONFIDENTIALITY AND INVENTIONS

This Agreement is intended to formalize in writing certain understandings and
procedures of Sycamore Networks, Inc. (the “Company”). I recognize that the
Company is engaged in a continuous program of research, development and
production respecting its business, present and future.

In return for my new or continued employment by the Company, I acknowledge and
agree that:

1. Previous Work. All previous work, if any, done by me for the Company relating
in any way to the conception, design, development, or support of products for
the Company is the property of the Company. Nothing in this provision is
intended to create any express or implied claim by the Company to any previous
work done by me for any person other than the Company. The Company specifically
disavows any interest in any work done by me using the proprietary business
information of any entity other than the Company.

2. Confidentiality. I will maintain in confidence and will not disclose or use,
either during or after the term of my employment without the prior express
written consent of the Company, any proprietary or confidential information or
know-how belonging to the Company (“Proprietary Information”), whether or not it
is in written or permanent form except to the extent required to perform duties
on behalf of the Company in my capacity as an employee. Proprietary Information
refers to any information not generally known in the public domain or in the
relevant trade or industry, which was obtained from the Company, or which was
learned, discovered, developed, conceived, originated, or prepared by me in the
scope of my employment. Such Proprietary Information includes, but is not
limited to software, technical and business information relating to the
Company’s inventions or products, research and development, production
processes, product plans, manufacturing and engineering processes and plans,
machines and equipment, finances, organizational charts, employee lists, Company
phone directories, customers, customer lists, marketing plans, and production
and future business plans and any other information which is identified as, or
understood as being, confidential by the Company. Upon termination of my
employment or at the request of my supervisor before termination, I will deliver
to the Company all written and tangible material in my possession incorporating
the Proprietary Information belonging to the customers and suppliers of the
Company who may have disclosed such information to me as the result of my status
as an employee of the Company.

3. Inventions. (a) Disclosure and Assignment of Inventions. I will promptly
disclose and describe to the Company, and agree to assign and hereby assign to
the Company or its designee, my entire right, title, and interest in all
Inventions and practices during the period of my employment with the Company
(i) which relate at the time of conception or reduction to the practice of the
Invention to the Company’s business or actual or demonstrably anticipated
research or development, or (ii) which were developed on any amount of the
Company’s equipment, supplies, facilities or trade secret information, or
(iii) which resulted from any work I performed for the Company, whether or not
performed during business hours. I hereby waive all claims to moral rights in
any Inventions. However, I do not assign or agree to assign any Inventions
relating in any way to the Company’s business or demonstrably anticipated
research and development which were made by me prior to my employment with the
Company, which Inventions, if any, are identified on Exhibit A to this Agreement
(which attachment contains no confidential information). I have no rights in any
Inventions other than the Inventions specified in Exhibit A. If I do not list
any Inventions in Exhibit A, then I acknowledge that none exist.

 

4



--------------------------------------------------------------------------------

(b) Definition of Inventions. As used in the Agreement, the term “Inventions”
means any new or useful art, discovery, contribution, finding or improvement,
whether or not patentable, and all related know-how including but not limited to
all designs, developments, trademarks, discoveries, formulas, processes,
manufacturing techniques, trade secrets, inventions, improvements, ideas, or
copyrightable or patentable works, including all rights to obtain, register,
perfect and enforce these proprietary interests.

(c) Nonassignable Inventions. I understand that, to the extent this Agreement
shall be construed in accordance with the laws of any state which precludes a
requirement in an employee agreement to assign certain classes of Inventions
made by an employee, this Agreement shall be interpreted not to apply to the
class of Inventions which are precluded in such state, but shall otherwise apply
to all other classes of Inventions. However, I agree to disclose promptly in
writing to the Company all Inventions made or conceived by me during the term of
my employment, whether or not I believe such inventions are subject to this
Agreement, to permit a determination by the Company as to whether or not the
Inventions are subject to this Agreement, to permit a determination by the
Company as to whether or not the Inventions should be the property of the
Company. The Company will receive any such information in confidence.

(d) Shop Rights. I agree that the Company will be entitled to shop rights
providing the Company a non-exclusive, royalty-free, and irrevocable (although
nontransferable and nonassignable) license to make, use, and sell any invention
or other protectable development (whether patentable or not) conceived or made
by me which is not within the scope of Section 3 (a) but which was conceived or
made on the time of the Company with the use of the facilities or materials of
the Company or with the use of Proprietary Information of the Company.

(e) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

(f) Patent and Copyright Registrations. I agree to cooperate fully with the
Company and to execute and deliver any and all documents and letters necessary
for the procurement, maintenance and enforcement of copyrights, patents and
other intellectual property rights (both in the United States and foreign
countries) relating to the Inventions, including the execution and delivery of
any document relating to Patent and Copyright registrations or applications. I
will sign all papers, including, without limitation, copyright applications,
patent applications, declarations, oaths, formal assignments, assignments of
priority rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in and Invention. If the
Company is unable because of my mental or physical incapacity or for any other
reason to secure my signature on such documents, then I irrevocably designate
and appoint the Company and its duly authorized officers and agents as my agent
and attorney in fact to act for and in my behalf and stead to execute and file
any such document and to do all other lawfully permitted acts to further the
prosecution and issuance of the such applications or registrations with the same
legal force and effect as if executed by me.

4. Competitive Employment. During the term of my employment with the Company, I
will not engage in any employment, consulting, or other activity in any business
competitive with the Company without the Company’s prior written consent.

 

5



--------------------------------------------------------------------------------

5. Acts to Secure Proprietary Rights. I agree to perform, during and after my
employment, all acts deemed necessary or desirable by the Company to permit and
assist it, at its expense, in obtaining and enforcing the full benefits,
enjoyment, rights and title throughout the world in the Inventions and shop
rights hereby assigned to the Company as set forth in Paragraphs 1 and 3 above.
Such acts may include, but are not limited to, execution of documents and
assistance or cooperation in the registration and enforcement of applicable
patents and copyrights or other legal proceedings.

6. Non-solicitation; Non-competition. Notwithstanding paragraph 4 above, during
the term of my employment with the Company and for a period of twelve
(12) months thereafter, I shall not, directly or indirectly, without prior
written consent of the Company, such consent not to be unreasonably delayed or
withheld, (1) solicit or encourage, or cause others to solicit or encourage, any
employees of the Company to terminate their employment with the Company, or
(2) solicit or accept employment or be retained by any party who, at any time
during the term of my employment, was a competitor of the Company.

7. No Conflicting Obligations. My performance of the Agreement as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by me prior to my employment
with the Company. I hereby represent that if I obtained any information during
my prior employment that my employer indicated was considered confidential and
proprietary or that was disclosed to me in a manner that should have made me
realize it was so considered, I will not make use of, disclose or induce the
Company to use any such confidential and proprietary information during my
employment with the Company unless such information: (i) becomes publicly
available or is in the public domain for reasons other than action on my part;
(ii) is independently developed by others at or on behalf of the Company who do
not receive access to such information from me; or (iii) is received by the
Company from a third party who had lawful possession of such information or
ideas and the right to disclose them. I am not a party to any other agreement
that will interfere with my full compliance with this Agreement or otherwise
restrict my employment with the Company in any way. I will not enter into any
agreement, whether written or oral, in conflict with the provisions of this
Agreement.

8. Company Materials. I understand that in the event of the termination
(voluntary or otherwise) of my employment with the Company, or at any other time
upon the Company’s request, I agree promptly and without request, to deliver and
inform the Company of all documents and data pertaining to my employment and the
Company’s Proprietary Information, whether prepared by me or otherwise, that has
come into my possession. I will not retain any written or other tangible
material containing any information concerning or disclosing any of the
Company’s Proprietary Information.

9. At-Will Employment. I understand that employment with the Company is at-will.
Employment at-will may be terminated at the will of either the employer or the
employee, with or without cause, at any time. I understand that the terms and
conditions of my employment with the Company may be modified at the sole
discretion of the company with or without cause and with or without notice.
Other than the President or Chief Financial Officer of the Company, no one has
the authority to make any agreement for employment other than for employment
at-will or make any agreement limiting the Company’s authority to make any such
agreement and then only in writing. No implied contract concerning any
employment related decision or term or condition of employment can be
established by any other statement, conduct, policy or practice. Examples of
types of terms or conditions of employment which are within the sole discretion
of the Company include but are not limited to the following: promotion;
demotion; transfers; hiring decisions; compensation; benefits; qualifications;
discipline; layoff or recall; rules; hours and schedules; work assignments; job
duties and responsibilities; production standards; subcontracting; cessation or
expansion of operations; merger or consolidation of operations; determinations
concerning the use of equipment, methods or facilities; or any other terms and
conditions that the Company may determine to be necessary for the safe,
efficient and economic operation of its business.

 

6



--------------------------------------------------------------------------------

10. Notification to New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to the notification by the Company to my new
employer about my rights and obligations under this Agreement.

11. Third Party Information. I recognize that the Company has received and will
receive in the future from third parties their confidential information or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

12. Survival. This Agreement (a) shall survive the termination of my employment
by the Company, (b) does not in any way restrict my right or the right of the
Company to terminate my employment at any time, for any reason or no reason and
(c) is assignable by the Company (in which case the term “Company” herein will
only refer to that portion of the assignee’s business which is substantially
similar to the business conducted by the Company immediately prior to such an
assignment) and (d) is binding upon my heirs and legal representatives.

13. Waiver. The waiver by the Company or a breach of any provision of the
Agreement by me will not operate or be construed as a waiver of any other or
subsequent breach by me.

14. Severability. If any provisions of this Agreement, or the application
thereof, shall for any reason and to any extent, be invalid or unenforceable,
the remainder of this Agreement and application of such provisions of this
Agreement shall be interpreted so as to reasonably reflect the intent of the
parties. Any void or unenforceable provisions of this Agreement shall be
replaced with valid and enforceable provisions that will achieve, to the extent
possible, the economic, business and other purposes of the void or unenforceable
provisions.

15. Governing Law. This Agreement will be construed in accordance with, and
governed by the laws of the Commonwealth of Massachusetts without regard to its
conflicts of laws provisions. All disputes arising under or out of this
Agreement shall be brought in courts of competent jurisdiction located within
the Commonwealth of Massachusetts.

16. Equitable Relief. I agree that it would be impossible or inadequate to
measure and calculate the Company’s damages from any breach of the promises or
agreements contained herein which will result in irreparable and continuing
damage to the Company for which there will be no adequate remedy at law.
Accordingly, I agree that if I breach of any such promises or agreements, the
Company will have available, in addition to any other right or remedy available
in law or equity, the right to obtain temporary, preliminary or permanent
injunctive relief, a writ of attachment or possession, a temporary protective
order, and/or appointment of a receiver from a court of competent jurisdiction
restraining such breach or threatened breach and to specific performance of any
such provision of this Agreement.

17. Entire Agreement. This Agreement represents my entire understanding with the
Company with respect to the subject matter of this Agreement and supersedes all
previous understandings, written or oral. This Agreement may be amended or
modified only with the written consent of both me and the Company. No oral
waiver, amendment or modification will be effective under any circumstance
whatsoever.

 

7



--------------------------------------------------------------------------------

I HAVE FULLY READ AND UNDERSTAND THIS AGREEMENT AND AGREE TO THIS AGREEMENT AS A
CONDITION OF MY EMPLOYMENT.

 

EMPLOYEE:     WITNESS:

/s/ Paul F. Brauneis

   

/s/ Cathleen Bolduc

Signature     Signature

Paul F. Brauneis

   

Cathleen Bolduc

Printed Name of Employee     Printed Name of Witness 13 Nov ‘07     11/13/07
Date     Date

 

8



--------------------------------------------------------------------------------

EXHIBIT A

PRIOR INVENTION

 

9



--------------------------------------------------------------------------------

SYCAMORE NETWORKS, INC.

U.S. FOREIGN CORRUPT PRACTICES ACT POLICY

It is the policy of Sycamore Networks, Inc. (“Sycamore”) to abide by all the
laws of the United States, including the U.S. Foreign Corrupt Practices Act
(“FCPA”). In accordance with the FCPA, Sycamore does not authorize or condone
the making of payments prohibited by the FCPA by either its employees or the
parties with who it conducts business.

As required by the FCPA, I agree that I will not pay, offer or authorize any
bribe or make any other unlawful payment on behalf of Sycamore. I will not give
money or anything else of value in an attempt to unlawfully influence the action
of a public official to assist Sycamore in obtaining or retaining business
outside the United States. I further agree that I will not make any payment to
any consultant, agent or any other intermediary with the knowledge that all or
any part of the payment will be used for a bribe or otherwise to influence
government action.

In the event that I receive knowledge of (or obtain a reasonable suspicion of) a
request for, or the actual payment of, a bribe, I will immediately disclose that
knowledge or suspicion to an officer of Sycamore.

If I should violate Sycamore’s policy to comply with the FCPA or the specific
acknowledgements in this agreement, I acknowledge that Sycamore will have the
right to take disciplinary action against me, up to and including immediate
termination.

 

/s/ Paul F. Brauneis

Employee Signature Paul F. Brauneis Printed Name of Employee 13 Nov ‘07 Date: